PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/642,757
Filing Date: 6 Jul 2017
Appellant(s): DERELÖV, Peter



__________________
Travis Boone
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/23/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/5/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 15-19 and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Maertens et al. (WO 2011/151737) in view of Hakansson et al. (US 2012/0279161).

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
Claims 15-19 and 21-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 13 of U.S. Patent No. 9714672 in view of US 2012/0279161.  Examiner notes that Appellant’s eTerminal Disclaimer filed 11/5/2020 overcomes the double patenting rejection.  

(2) Response to Argument
Appellant’s arguments are presented on pages 5-10 of Appellant’s Appeal Brief under the following headings:
B. “The Office Action does not adequately address all the claim elements.” (pages 5-8)
C. “The proposed motivation is inapplicable to Maertens’ auxiliary means 48.” (pages 8-9)
D. “The proposed combination would have rendered Maertens’ unsuitable for its purpose.” (page 9)

D. (assumed to be “E.”) “The Dependent Claims Are Not Rendered Obvious by the Applied References.” (pages 9-10).


B. “The Office Action does not adequately address all the claim elements.”
Appellant’s first argument alleges that the auxiliary element 48 of Maertens is not displaceable (see page 7 of Appeal Brief) and that the Office Action’s teaching of the Hakansson et al. reference only merely alleges that it would have been obvious to modify the angle of the alleged flexible tongue and insertion groove of Maertens to be at a non-zero angle with the second main plane “for the purpose of mechanically locking and optimizing the locking capability between the two board members” (See 6/5/2020 Final Office Action at page 7).  Appellant continues that modifying the angle of the auxiliary element 48 as proposed would not have rendered the auxiliary element 48 of Maertens somehow displaceable during locking.  
Examiner disagrees and notes that while Maertens does disclose the features of a flexible tongue (Maertens, see reference numeral 48) as claimed in claim 15, lines 16-19, the Office Action also notes the limitations of the flexible tongue that Maertens does not disclose, in particular lines 28-30 at the end of claim 15.  Examiner relied on the teachings of Hakansson et al. to teach the known use of a flexible tongue (“3”)  displaced in a first direction in an insertion groove (“9”) that forms a non-zero angle with the second main plane (as clearly shown in the figures of Hakansson).  Examiner provided such teachings for the purpose of providing a mechanical locking structure and optimizing the locking capability during a predetermined load attempting to separate the board members (at middle of page 7 of Final Office Action dated 6/5/2020).  Examiner therefore notes that it would have been an obvious modification to one having ordinary skill in the art before the effective filing date of the present 

    PNG
    media_image2.png
    784
    569
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    561
    605
    media_image3.png
    Greyscale










C. “The proposed motivation is inapplicable to Maertens’ auxiliary means 48.”
Appellant alleges at the bottom of page 9 in the Appeal Brief that since Maertens already has a locking mechanism, distinct from the flexible tongue 48, there would no reason to apply the locking mechanism per the teaching of Hakansson.  Appellant also argues that locking is not the purpose of the tongue 48 of Maertens and inclining the flexible tongue as proposed in the Office Action would not have helped achieve that purpose.  


D. “The proposed combination would have rendered Maertens’ unsuitable for its purpose.”
Appellant alleges at the middle of page 9 in the Appeal Brief that the proposed reconfiguration of the flexible tongue 48 of Maertens would have rendered the flexible tongue unsuitable for its intended purpose.  Examiner disagrees and notes (similarly to the above response to argument “C.”) that replacing the flexible tongue 48 of Maertens with the inclined locking mechanism of Hakansson would result in a locking mechanism that “exerts an upright-holding force which suffices to prevent that the upwardly directed panel-shaped element 2D would tilt down by itself or when slightly pushed” as is noted as the purpose of the flexible tongue of Maertens.  Examiner further notes that the suggested combination of references by simple substitution as provided above would not require any substantial reconstruction or redesign of the elements shown in Maertens nor change the basic principle under which the Maertens reference was designed to operate.  

D. “The Dependent Claims Are Not Rendered Obvious by the Applied References.”
In keeping with the alphabetic progression of argument labeling, this argument is assumed to be “E.”).  


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JONATHAN P MASINICK/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        
Conferees:
/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678               
                                                                                                                                                                                         /Vincent Millin/
Appeal Conference Specialist

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.